Title: To Thomas Jefferson from Ledyard Seymour, 25 July 1805
From: Seymour, Ledyard
To: Jefferson, Thomas


                  
                     Honor’d & respected Sir.
                     Hartford Connt July 25th 1805
                  
                  The dictates of a mind, that Knows how feel without prevarication or offence, have become so interesting, I have once more attempted to trespass for a moment, on the time of our Honor’d Exct—Tho I might (if capable) compress, the wisdom of ages, or combine remote cause & natural effect, it is needless to repeat in the Language of the great Montes-quieu, “Italian, Italian, eve Littus”—But I am Bound in duty, in respect & with Gratitude to add, my lasting, & sincere wishes for the welfare of the Father of my Country & that you may be continued many years.
                  
                     Ledyard Seymour 
                     
                  
               